UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period:	February 29, 2016 Item 1. Schedule of Investments: Putnam Emerging Markets Income Fund The fund's portfolio 2/29/16 (Unaudited) CORPORATE BONDS AND NOTES (51.9%) (a) Principal amount Value Banking (12.4%) Banco de Credito del Peru/Panama 144A unsec. sub. FRN 6 7/8s, 2026 (Peru) $50,000 $53,600 Banco de Credito del Peru/Panama 144A unsec. sub. FRN 6 1/8s, 2027 (Peru) 200,000 208,600 Banco do Brasil SA/Cayman 144A jr. unsec. sub. FRB 9 1/4s, perpetual maturity (Brazil) 200,000 108,750 Banco Nacional de Costa Rica 144A sr. unsec. unsub. notes 4 7/8s, 2018 (Costa Rica) 200,000 197,042 Caixa Economica Federal 144A sr. unsec. unsub. notes 4 1/4s, 2019 (Brazil) 150,000 138,188 State Bank of India/London 144A sr. unsec. unsub. notes 4 1/8s, 2017 (India) 200,000 205,072 Turkiye Garanti Bankasi AS 144A sr. unsec. unsub. notes 5 1/4s, 2022 (Turkey) 200,000 198,707 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 400,000 378,000 Basic materials (5.0%) Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 200,000 180,000 Fibria Overseas Finance, Ltd. company guaranty sr. unsec. sub. notes 5 1/4s, 2024 (Brazil) 150,000 142,215 Indo Energy Finance II BV 144A company guaranty sr. notes 6 3/8s, 2023 (Indonesia) 200,000 71,253 Mexichem SAB de CV 144A company guaranty sr. unsec. notes 4 7/8s, 2022 (Mexico) 200,000 203,000 Capital goods (0.8%) Embraer Overseas, Ltd 144A company guaranty sr. unsec. notes 5.696s, 2023 (Brazil) 111,000 96,848 Communication services (5.0%) America Movil SAB de CV sr. unsec. unsub. notes 6.45s, 2022 (Mexico) MXN 4,700,000 242,448 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) $200,000 156,000 Turk Telekomunikasyon AS 144A sr. unsec. unsub. notes 3 3/4s, 2019 (Turkey) 200,000 197,250 Consumer cyclicals (1.6%) Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 2,000,000 89,021 Hutchison Whampoa International 14, Ltd. 144A company guaranty unsec. sub. FRB 6s, perpetual maturity (Cayman Islands) $100,000 103,550 Consumer staples (4.0%) Cencoused SA 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 (Chile) 200,000 187,455 JBS Investments GmbH 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Austria) 200,000 192,500 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 100,000 96,750 Financial (3.5%) Morgan Stanley sr. unsec. unsub. notes 11 1/2s, 2020 (Brazil) BRL 470,000 114,704 Sberbank of Russia Via SB Capital SA 144A unsec. sub. notes 5 1/8s, 2022 (Russia) $325,000 310,375 Government (1.9%) Inter-American Development Bank sr. unsec. unsub. bonds Ser. gMTN, 7.2s, 2018 (Supra-Nation) IDR 3,160,000,000 229,308 Oil and gas (13.4%) Ecopetrol SA sr. unsec. unsub. bonds 4 1/8s, 2025 (Colombia) $200,000 153,400 Ecopetrol SA sr. unsec. unsub. notes 7 5/8s, 2019 (Colombia) 50,000 52,375 Ecopetrol SA sr. unsec. unsub. notes 5 3/8s, 2026 (Colombia) 200,000 161,500 KazMunayGas National Co., JSC 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Kazakhstan) 200,000 198,860 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 181,700 Nexen Energy ULC company guaranty sr. unsec. unsub. notes 6.4s, 2037 (Canada) 100,000 113,595 Pertamina Persero PT 144A sr. unsec. unsub. notes 4 7/8s, 2022 (Indonesia) 200,000 196,583 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5 3/8s, 2021 (Brazil) 200,000 150,000 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 50,000 15,630 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/4s, 2017 (Venezuela) 5,000 2,306 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8 1/2s, 2017 (Venezuela) 162,000 79,380 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 35,000 10,973 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 200,000 173,490 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2046 (Mexico) 35,000 27,160 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. unsub. notes 9 3/4s, 2019 (Trinidad) 100,000 101,000 Real estate (1.7%) Country Garden Holdings Co., Ltd. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2023 (China) 200,000 202,929 Transportation (0.9%) DP World Sukuk, Ltd. 144A unsec. bonds 6 1/4s, 2017 (United Arab Emirates) 100,000 104,700 Utilities and power (1.7%) Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 100,000 92,000 E.CL SA 144A sr. unsec. unsub. notes 5 5/8s, 2021 (Chile) 100,000 109,095 Total corporate bonds and notes (cost $7,388,308) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (40.7%) (a) Principal amount Value Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) (NON) $25,000 $28,813 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 336,489 348,266 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) (NON) 28,041 32,983 Brazil (Federal Republic of) sr. unsec. unsub. bonds 5s, 2045 (Brazil) 260,000 182,650 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 200,000 212,750 Colombia (Republic of) sr. unsec. unsub. bonds 5s, 2045 (Colombia) 200,000 168,750 Colombia (Republic of) sr. unsec. unsub. notes 4 3/8s, 2023 (Colombia) COP 300,000,000 73,884 Dominican (Republic of) 144A sr. unsec. unsub. bonds 5 1/2s, 2025 (Dominican Republic) $150,000 142,875 Eskom Holdings SOC, Ltd. 144A sr. unsec. unsub. notes 5 3/4s, 2021 (South Africa) 200,000 174,500 Gabon (Republic of) 144A sr. unsec. bonds 6.95s, 2025 (Gabon) 200,000 160,955 Ghana (Republic of) 144A sr. unsec. unsub. notes 8 1/2s, 2017 (Ghana) 29,000 27,695 Ghana (Republic of) 144A sr. unsec. unsub. notes 7 7/8s, 2023 (Ghana) 130,870 96,844 Hellenic (Republic of) sr. unsec. unsub. bonds 4 3/4s, 2019 (Greece) EUR 198,000 171,049 Hungary (Government of) sr. unsec. unsub. notes 6 1/4s, 2020 (Hungary) $100,000 111,250 Indonesia (Republic of) 144A sr. unsec. unusb. notes 5 1/8s, 2045 (Indonesia) 200,000 188,500 Malaysia (Government of) sr. unsec. bonds 3.492s, 2020 (Malaysia) MYR 675,000 159,973 Peru (Republic of) sr. unsec. unsub. bonds 8 3/4s, 2033 (Peru) $75,000 107,719 Peru (Republic of) sr. unsec. unsub. bonds 4 1/8s, 2027 (Peru) 50,000 50,987 Peru (Republic of) 144A sr. unsec. unsub. notes 6.9s, 2037 (Peru) PEN 350,000 89,885 Petroleos Mexicanos 144A GDN company guaranty sr. unsec. unsub. notes 7.65s, 2021 (Mexico) MXN 11,000 58,115 Philippine (Republic of) sr. unsec. unsub. bonds 3.95s, 2040 (Philippines) $200,000 215,750 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 (Philippines) 150,000 207,188 Poland (Republic of) unsec. bonds 5 1/4s, 2020 (Poland) PLN 500,000 143,024 Russia (Federation of) unsec. bonds 8.15s, 2027 (Russia) RUB 5,000,000 61,026 Slovenia (Republic of) 144A sr. unsec. unsub. notes 5.85s, 2023 (Slovenia) $200,000 228,634 South Africa (Republic of) unsec. bonds Ser. 2023, 7 3/4s, 2023 (South Africa) ZAR 2,000,000 116,242 Sri Lanka (Republic of) 144A sr. unsec. unsub. bonds 6.85s, 2025 (Sri Lanka) $200,000 183,194 Turkey (Republic of) sr. unsec. notes 6s, 2041 (Turkey) 200,000 204,216 Turkey (Republic of) sr. unsec. unsub. notes 4 7/8s, 2043 (Turkey) 200,000 176,000 Turkey (Republic of) unsec. bonds 9s, 2017 (Turkey) TRY 800,000 265,445 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero %, 2040 (Ukraine) $60,000 18,912 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2020 (Ukraine) 245,828 220,065 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2019 (Ukraine) 200 181 Venezuela (Republic of) sr. unsec. unsub. notes 12 3/4s, 2022 (Venezuela) 150,000 65,625 Vietnam (Republic of) 144A sr. unsec. bonds 4.8s, 2024 (Vietnam) 200,000 195,772 Total foreign government and agency bonds and notes (cost $5,986,204) SHORT-TERM INVESTMENTS (5.7%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.41% (AFF) Shares 664,257 $664,257 U.S. Treasury Bills 0.07%, April 14, 2016 (SEG) $16,000 15,995 U.S. Treasury Bills 0.21%, April 7, 2016 (SEG) 1,000 1,000 Total short-term investments (cost $681,256) TOTAL INVESTMENTS Total investments (cost $14,055,768) (b) FORWARD CURRENCY CONTRACTS at 2/29/16 (aggregate face value $4,954,681) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Mexican Peso Buy 4/20/16 $72,887 $75,826 $(2,939) Mexican Peso Sell 4/20/16 84,747 81,391 (3,356) South Korean Won Sell 5/18/16 57,062 57,048 (14) Citibank, N.A. Brazilian Real Buy 4/4/16 117,380 115,642 1,738 Japanese Yen Sell 5/18/16 128,216 120,241 (7,975) Malaysian Ringgit Buy 5/18/16 231,621 232,684 (1,063) Mexican Peso Buy 4/20/16 197,150 199,611 (2,461) Singapore Dollar Sell 5/18/16 24,276 23,400 (876) South African Rand Buy 4/20/16 154,258 151,500 2,758 South Korean Won Buy 5/18/16 35,000 35,955 (955) South Korean Won Sell 5/18/16 34,645 35,899 1,254 Credit Suisse International New Taiwan Dollar Sell 5/18/16 58,294 58,029 (265) Deutsche Bank AG Czech Koruna Sell 3/16/16 75,861 74,526 (1,335) Euro Buy 3/16/16 75,744 74,139 1,605 Euro Sell 3/16/16 75,744 76,073 329 Japanese Yen Buy 5/18/16 45,024 45,316 (292) Polish Zloty Buy 3/16/16 157,989 156,221 1,768 Goldman Sachs International Japanese Yen Buy 5/18/16 45,033 45,303 (270) South African Rand Sell 4/20/16 43,598 43,395 (203) HSBC Bank USA, National Association Hong Kong Dollar Sell 5/18/16 498,193 497,704 (489) JPMorgan Chase Bank N.A. Euro Sell 3/16/16 108,936 104,695 (4,241) Indian Rupee Buy 5/18/16 7,775 8,550 (775) Japanese Yen Buy 5/18/16 47,858 47,575 283 New Taiwan Dollar Buy 5/18/16 227,101 224,291 2,810 New Taiwan Dollar Sell 5/18/16 227,101 224,438 (2,663) Russian Ruble Buy 3/16/16 73,639 80,610 (6,971) Singapore Dollar Buy 5/18/16 36,129 36,092 37 South African Rand Buy 4/20/16 139,283 140,147 (864) South Korean Won Buy 5/18/16 35,000 35,910 (910) State Street Bank and Trust Co. Brazilian Real Buy 4/4/16 304,857 305,254 (397) Colombian Peso Sell 4/20/16 77,282 75,384 (1,898) Indonesian Rupiah Buy 5/18/16 310,079 307,338 2,741 Malaysian Ringgit Buy 5/18/16 118,282 119,051 (769) Mexican Peso Sell 4/20/16 47,837 46,841 (996) New Taiwan Dollar Sell 5/18/16 119,657 118,963 (694) Peruvian New Sol Sell 4/20/16 90,185 90,479 294 Polish Zloty Buy 3/16/16 247,597 247,436 161 Russian Ruble Buy 3/16/16 130,602 128,839 1,763 South African Rand Buy 4/20/16 107,895 104,504 3,391 South Korean Won Sell 5/18/16 63,832 63,866 34 Turkish Lira Buy 3/16/16 244,419 244,515 (96) Total FUTURES CONTRACTS OUTSTANDING at 2/29/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond Ultra 30 yr (Long) 1 $173,156 Jun-16 $(2,439) U.S. Treasury Bond Ultra 30 yr (Short) 5 865,781 Jun-16 11,553 U.S. Treasury Note 2 yr (Long) 4 874,188 Jun-16 (1,024) U.S. Treasury Note 5 yr (Long) 4 483,938 Jun-16 (258) U.S. Treasury Note 10 yr (Long) 4 522,063 Jun-16 (3,086) U.S. Treasury Note 10 yr (Short) 2 261,031 Jun-16 1,542 Total Key to holding's currency abbreviations BRL Brazilian Real COP Colombian Peso EUR Euro IDR Indonesian Rupiah MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Neuvo Sol PLN Polish Zloty RUB Russian Ruble TRY Turkish Lira USD / $ United States Dollar ZAR South African Rand Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GDN Global Depository Notes: represents ownership of foreign securities on deposit with a custodian bank JSC Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from month December 1, 2015 through February 29, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $12,007,302. (b) The aggregate identified cost on a tax basis is $14,055,768, resulting in gross unrealized appreciation and depreciation of $201,270 and $2,458,757, respectively, or net unrealized depreciation of $2,257,487. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $498,196 $200,249 $34,188 $676 $664,257 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,336,176 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Brazil 9.5% Turkey 8.8 Mexico 8.2 Russia 7.9 United States 5.8 Argentina 5.3 Colombia 5.2 Peru 4.3 Indonesia 3.8 Philippines 3.6 Chile 2.5 South Africa 2.5 Ukraine 2.0 Supra-Nation 1.9 Slovenia 1.9 India 1.7 China 1.7 Kazakhstan 1.7 Costa Rica 1.7 Vietnam 1.7 Austria 1.6 Sri Lanka 1.6 Venezuela 1.5 Greece 1.4 Gabon 1.4 Malaysia 1.4 Jamaica 1.3 Poland 1.2 Dominican Republic 1.2 Ghana 1.1 Canada 1.0 Hungary 0.9 United Arab Emirates 0.9 Cayman Islands 0.9 Trinidad 0.9 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $28,410 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $6,227,312 $— Foreign government and agency bonds and notes — 4,889,717 — Short-term investments 664,257 16,995 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(22,801) $— Futures contracts 6,288 — — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $20,011 $42,812 Interest rate contracts 13,095 6,807 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts) 20 Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. Total Assets: Futures contracts§ $— $— $— $— $— $— $— $1,305 $— $1,305 Forward currency contracts# — 5,750 — 3,702 — — 3,130 — 8,384 20,966 Total Assets $— $5,750 $— $3,702 $— $— $3,130 $1,305 $8,384 $22,271 Liabilities: Futures contracts§ — 2,117 — 2,117 Forward currency contracts# 6,309 13,330 265 1,627 473 489 16,424 — 4,850 43,767 Total Liabilities $6,309 $13,330 $265 $1,627 $473 $489 $16,424 $2,117 $4,850 $45,884 Total Financial and Derivative Net Assets $(6,309) $(7,580) $(265) $2,075 $(473) $(489) $(13,294) $(812) $3,534 $(23,613) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— Net amount $(6,309) $(7,580) $(265) $2,075 $(473) $(489) $(13,294) $(812) $3,534 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 28, 2016
